Case: 12-16057     Date Filed: 08/29/2013   Page: 1 of 4


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-16057
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 5:01-cr-00068-CAR-1

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                        versus

CASEY NELSON,

                                                      Defendant-Appellant.

                          __________________________

                    Appeal from the United States District Court
                         for the Middle District of Georgia
                          _________________________

                                  (August 29, 2013)

Before MARTIN, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Casey Nelson appeals the district court’s denial of his motion for a reduction

of sentence, filed pursuant to 18 U.S.C. § 3582(c)(2). After review of the record

and the parties’ briefs, we affirm.
                Case: 12-16057      Date Filed: 08/29/2013      Page: 2 of 4


       On December 11, 2002, Mr. Nelson pled guilty to distribution of cocaine

base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). The pre-sentence

investigation report indicated that Mr. Nelson’s total offense level was 25 based

upon the quantity of cocaine base (24.3 grams) as well an adjustment for accepting

responsibility. 1 Mr. Nelson, however, qualified as a career offender under U.S.S.G.

§ 4B1.1, which subjected him to an enhanced total offense level of 31 and a

sentencing guideline range of 188 to 235 months’ imprisonment. The district court

sentenced Mr. Nelson as a career offender to 188 months’ imprisonment.

       On November 18, 2011, Mr. Nelson filed a § 3582(c)(2) motion for a

sentence reduction based on Amendment 750 to the Sentencing Guidelines and the

Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2374 (2010). The

district court denied Mr. Nelson’s motion because (1) “a defendant whose original

sentence was based on the Career Offender Guidelines . . . cannot receive a

sentence reduction pursuant to a Guideline amendment like Amendment 750,” and

(2) the Fair Sentencing Act does not apply to defendants sentenced before its

enactment. See D.E. 133 at 2-4. This appeal followed.

       “In a § 3582(c)(2) proceeding, ‘we review de novo the district court's legal

conclusions regarding the scope of its authority under the Sentencing Guidelines.’”
       1
         If Mr. Nelson had been sentenced according the offense level for his crack cocaine
offense, his sentencing guideline range would have been 110-137 months’ imprisonment. See
U.S.S.G. Ch. 5, Pt. A (2000). In his initial brief, Mr. Nelson erroneously states that the
sentencing guideline range based on his offense was identical to the sentencing guideline range
based on his career offender status. See Initial Br. at 4.
                                              2
              Case: 12-16057    Date Filed: 08/29/2013   Page: 3 of 4


United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008). Under § 3582(c)(2),

a district court may reduce the terms of a defendant’s imprisonment if the sentence

was based on a sentencing range that has subsequently been lowered by the

Sentencing Commission. If, however, “a retroactively applicable guideline

amendment reduces a defendant's base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” Moore, 541 F.3d at 1330.

      In this case, Mr. Nelson was not eligible for a reduced sentence because he

was sentenced as a career offender under § 4B1.1. His sentencing guideline range

remained unchanged because § 4B1.1 was not affected by Amendment 750. See id.

at 1327 (holding that defendants sentenced as career offenders under § 4B1.1 are

not entitled to sentence reductions based on an amendment to the base offense

levels for crack cocaine offenses in § 2D1.1); United States v. Lawson, 686 F.3d

1317, 1319 (11th Cir. 2012) (holding that Moore remains binding precedent and

applies to Amendment 750).

      Mr. Nelson urges us to reconsider this interpretation of § 3582(c)(2) because

he believes that the Supreme Court’s decision in Freeman v. United States, __ U.S.

__, 131 S. Ct. 2685 (2011), has “call[ed] Moore’s narrow interpretation of the

phrase ‘based on’ into question.” See Initial Brief at 7. We have, however, already

rejected that argument in a published decision. See Lawson, 686 F.3d at 1321


                                        3
              Case: 12-16057     Date Filed: 08/29/2013   Page: 4 of 4


(interpreting Freeman and holding that “Moore remains binding precedent because

it has not been overruled”). And, under our prior precedent rule, we are bound to

follow Lawson “unless and until it is overruled by this court en banc or by the

Supreme Court.” United States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003).

      Mr. Nelson’s claim for relief under the Fair Sentencing Act is similarly

foreclosed by our precedent. In United States v. Berry, 701 F.3d 374, 377 (11th

Cir. 2012), we held that the Fair Sentencing Act is not a guidelines amendment by

the Sentencing Commission and, therefore, cannot be the basis for a sentence

reduction under § 3582(c)(2). In addition, Mr. Nelson was sentenced before the

effective date of the FSA, and it is not retroactively applicable to him. See id. (“We

agree with every other circuit to address the issue that there is ‘no evidence that

Congress intended [the FSA] to apply to defendants who had been sentenced prior

to the August 3, 2010 date of the Act's enactment.’”) (citation omitted).

      In sum, the district court correctly denied Mr. Nelson’s § 3582(c)(2) motion.

      AFFIRMED.




                                          4